UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RONALD B. KILLETTE; NORTH STATE        
MUSIC; RONALD B. KILLETTE, III;
SUN COAST MUSIC; KAREN FAITH
KILLETTE,
                         Plaintiffs,
                 v.
DRIVE-IN MUSIC COMPANY,                        No. 01-1543
INCOPORATED,
               Intervenor/Plaintiff-
                        Appellant,
                and
E. WAYNE PITTMAN,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                              (CA-91-8)

                      Argued: April 4, 2002

                      Decided: April 29, 2002

       Before WILKINSON, Chief Judge, and WILLIAMS
                and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                   KILLETTE v. DRIVE-IN MUSIC CO.
                               COUNSEL

ARGUED: R. Jeffrey Kelleher, LAW OFFICES OF ALLEN
HYMAN, North Hollywood, California, for Appellant. Ira George
Greenberg, EDWARDS & ANGELL, L.L.P., New York, New York,
for Appellee. ON BRIEF: Allen Hyman, LAW OFFICES OF
ALLEN HYMAN, North Hollywood, California, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Drive-In Music Company, Inc. appeals from the district court’s
award of attorneys’ fees to E. Wayne Pittman pursuant to 17 U.S.C.A.
§ 505 (West 1996), the Copyright Act’s fee-shifting provision. The
district court awarded Pittman a total of $277,980 in attorneys’ fees.*
Drive-In contends that the district court erred in various respects in
determining the amount of the fee award. Having had the benefit of
oral argument and having carefully considered the parties’ briefs, the
record, and the relevant legal authority, we conclude that the district
court correctly resolved the issues before it. See Drive-In Music Co.
v. Killette, No. 3:91-0008 (D.S.C. Mar. 19, 2001) (order granting
attorneys’ fees for work performed by Pittman’s lead counsel); Drive-
In Music Co. v. Killette, No. 3:91-0008 (D.S.C. Mar. 19, 2001) (order

   *The facts of the underlying litigation are reproduced in this court’s
prior opinions in this case. See Drive-In Music Co. v. Killette, Nos. 98-
2666, 98-2724, 2000 WL 432365 (4th Cir. April 20, 2000) (unpublished)
(affirming the district court’s disposition of the merits and holding that
the district court possessed discretion to grant Pittman an award of attor-
neys’ fees); Killette v. Pittman, No. 96-1827, 1997 WL 657005 (4th Cir.
October 22, 1997) (unpublished) (holding that settlement agreement
between two of the parties was binding and reversing a judgment against
Pittman on a slander-of-title claim).
                  KILLETTE v. DRIVE-IN MUSIC CO.                  3
granting attorneys’ fees for work performed by Pittman’s local coun-
sel). Accordingly, we affirm on the reasoning of the district court.

                                                        AFFIRMED